Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CIV-60114-RUIZ/STRAUSS

  FUTURE METALS LLC,

         Plaintiff,

  v.

  FRANK RUGGIERO,

         Defendant.
                                              /

          ORDER GRANTING MOTION FOR LEAVE TO AMEND COMPLAINT

         THIS CAUSE comes before me upon Plaintiff’s Motion for Leave to Amend Complaint

  to Add Claim for Violation of Illinois Trade Secret Act (“Motion to Amend”). (DE 51). The

  District Court has referred the case to me for rulings on all pre-trial, non-dispositive matters and

  for issuance of a Report and Recommendation on any dispositive matters (“Referral”). (DE 24).

  Defendant filed a response (“Response”) (DE 77), and Plaintiff has replied (“Reply”) (DE 84).

  Therefore, the Motion to Amend is ripe for review. Having reviewed the Motion to Amend, the

  Response, the Reply and the record in this case, and being otherwise duly advised, the Motion to

  Amend (DE 51) is GRANTED for the reasons stated herein.

                                          BACKGROUND

         The parties’ dispute arises from Defendant’s employment with Plaintiff and subsequent

  voluntary resignation from that employment to work for its allegedly most significant direct

  competitor, TW Metals, Inc. (the “TW Metals”). (DE 1 at ¶¶34-35, 44). Plaintiff filed a six-count

  Verified Complaint (“Complaint”) on January 15, 2021, alleging the following causes of action:

         Count I – Misappropriation of Trade Secrets Pursuant to the Federal Defend Trade
         Secrets Act (“DTSA”), 18 U.S.C. § 1836, et seq.;
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 2 of 15




         Count II – Violation of the Computer Fraud and Abuse Act (“CFAA), 18 U.S.C.
         § 1030(a)(2)(C);

         Count III – Misappropriation of Trade Secrets in Violation of Pennsylvania’s
         Uniform Trade Secrets Act (“PUTSA”), 12 Pa. C.S.A., § 5301, et seq.;

         Count IV – Misappropriation of Trade Secrets in Violation of Florida’s Uniform
         Trade Secrets Act (“FUTSA”), Fla. Stat. § 688.002;

         Count V – Breach of the Confidentiality Agreement; and

         Count VI – Breach of Fiduciary Duty/Duty of Loyalty. 327671933

   (DE 1).

         In its Complaint, Plaintiff alleged that Defendant is a former executive that Plaintiff

  employed for more than thirteen (13) years who worked in a key sales position. Id. at ¶¶19-20.

  Defendant voluntarily resigned his position with Plaintiff on January 4, 2021, effective January

  15, 2021, after Plaintiff made an announcement in September 2020 that it had elected Mr. John

  Buckridge to the position of president instead of Defendant. (DE 1at ¶34; DE 23-1 at ¶5). Plaintiff

  learned, after Defendant’s resignation, that he had accepted a position with TW Metals in late

  November 2020 but had continued working for Plaintiff and had continued acquiring confidential

  information about Plaintiff by, among other things, participating in strategic planning and sales

  meetings. (DE 1 at ¶35; DE 23-1 at ¶29). Plaintiff specifically alleged that, after accepting

  employment with TW Metals, Defendant attended Plaintiff’s week-long corporate strategy and

  planning meeting in December 2020, saved numerous proprietary documents to his desktop,

  downloaded to an external storage device confidential information of Plaintiff and sent a business

  expansion plan to the president of TW Metals that was essentially a plagiarized copy of a plan

  prepared by Plaintiff’s president. Id. at ¶¶35(a)-(d). Among other relief sought, the Complaint

  requested that “Defendant be temporarily, preliminarily, and permanently enjoined and restrained



                                                  2
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 3 of 15




  for a period of time deemed proper by the Court to protect [Plaintiff’s] trade secrets, from directly

  or indirectly working for or providing services or information to [TW Metals], any competing

  business in which he may have an ownership interest, or any other direct competitor of [Plaintiff].”

  Id. at 21, ¶B (emphasis added).

         Plaintiff filed Plaintiff’s Expedited Motion for Temporary Restraining Order and

  Preliminary Injunction (“First TRO Motion”) on January 19, 2021. (DE 5). The District Court

  held a status conference on January 22, 2021 regarding the First TRO Motion and ordered Plaintiff

  to file a report by January 25, 2021 pertaining to the parties’ efforts to reach an agreement as to

  the relief sought. (DE 15). Plaintiff’s status report (DE 16) filed on January 25, 2021 reported

  that the parties worked collaboratively to reach an agreement and stated that the Parties would

  submit a Stipulated Consent Injunction and Order (“Proposed Stipulated Order”). On January 26,

  2021, the parties filed a Proposed Stipulated Order. (DE 17). The District Court then entered the

  same day the Stipulated Order, which administratively closed the case. (DE 18). The Stipulated

  Order was to remain in effect for forty-five (45) days, following which the parties were directed

  to file a status report regarding the parties’ efforts to resolve the dispute. (DE 18 at 5).

         Relevant here, the Stipulated Order included the parties’ agreement that Defendant would

  be “enjoined, restrained, and prohibited from . . . violating the terms of his Confidentiality

  Agreement.” (DE 17 at 3; DE 18 at 2). The Confidentiality Agreement includes a choice of law

  provision stating as follows:

         GOVERNING LAW AND VENUE. This Agreement shall be construed, and the
         relationship between the parties determined, in accordance with the laws of the
         State of Illinois, notwithstanding any choice-of-law principle that might dictate a
         different governing law. Each party irrevocably agrees, consents, and submits to
         jurisdiction and venue in the federal and state courts located in Cook County,
         Illinois, with respect to any dispute arising out of or relating in any way to this
         Agreement.



                                                     3
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 4 of 15




  (DE 17-1 at 4; DE 18). The Confidentiality Agreement also contains a Non-Solicit and Non-

  Interference provision stating, in pertinent part, that “during employment and for a period of two

  years following the conclusion of employment with the Company, [Defendant] shall not interfere

  with or adversely affect the Company’s relationships with any customer or other entity with which

  [Defendant] did business or had personal contact in performing duties for the Company.” (DE 17-

  1 at 2; DE 18; DE 23-1 at 14). “Company” is defined as Marmon Holdings, Inc., “or any of its

  direct or indirect subsidiaries.” (DE 17-1 at 2). Plaintiff is a wholly-owned subsidiary of

  Marmon/Keystone LLC (“Marmon/Keystone”), which is itself a wholly-owned subsidiary of

  Marmon Distribution Services, Inc. (“Marmon Distribution”).          (DE 51-1 at ¶1).      Marmon

  Distribution is a corporation that is organized under the laws of the State of Delaware and that has

  its principal place of business in the State of Pennsylvania. Id. Plaintiff, Marmon/Keystone, and

  Marmon Distribution are “ultimately owned by Marmon Holdings, Inc., which is headquartered in

  Illinois.” Id. Plaintiff is a limited liability company having its principal place of business in

  Broward County, Florida. (DE 18 at ¶1; DE 51-1 at ¶1).

         On March 15, 2021, Plaintiff filed a status report (“March 15 Status Report”) (DE 19) and

  a motion to reopen the case (“Motion to Reopen”) (DE 20). Plaintiff’s March 15 Status Report

  (DE 19) and its Motion to Reopen (DE 20 at ¶6) both stated similar allegations – that Defendant

  had misappropriated and continued to misappropriate Plaintiff’s Confidential Information. On

  March 16, 2021, the District Court issued an Order Reopening Case that provided for Defendant

  to file his answer to the Complaint within thirty-five (35) days. 1 (DE 22). Also, on March 16,

  2021, Plaintiff filed the pending Plaintiff’s Renewed and Expedited Motion for Temporary




  1
   Defendant filed Defendant’s Answer and Affirmative Defenses to Verified Complaint on April
  20, 2021 (“Answer”). (DE 39).
                                                   4
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 5 of 15




  Restraining Order and Preliminary Injunction requesting a temporary restraining order as well as

  a hearing for its Motion for Preliminary Injunction (“Renewed Motion”). 2 (DE 21; DE 21-4).

           Pertinent here, Plaintiff’s Renewed Motion argued that the court may grant an injunction

  to prevent actual or threatened misappropriation of trade secrets under the Defend Trade Secrets

  Act, 18 U.S.C. § 1836(b)(3)(A)(i) and that Florida, Illinois, and Pennsylvania similarly provide

  for injunctive relief to prevent actual or threatened misappropriation of trade secrets. (DE 21 at 9-

  10). 3

           Pursuant to the Referral, I held a hearing on March 24, 2021 regarding Plaintiff’s motion

  for a temporary restraining order.      (DE 32).     On April 13, 2021, I issued a Report and

  Recommendation recommending that Plaintiff’s motion for a temporary restraining order (DE 21)

  be granted in part to continue the Stipulated Order until July 2, 2021 (“April 2021 Report”).

  (DE 38). Otherwise, I recommended that the motion for a temporary restraining order be denied.

  Id. On April 28, 2021, the District Court affirmed and adopted the April 2021 Report. (DE 43).

           On May 21, 2021, Plaintiff filed the instant Motion to Amend. (DE 51). Subsequent to

  the filing of the Motion to Amend, on June 15, 2021, the District Court entered a scheduling order

  (“Scheduling Order”). (DE 82). The Scheduling Order set trial to begin in this case on April 25,




  2
    On June 2, 2021, I held an Evidentiary Hearing on Plaintiff’s pending Motion for a Preliminary
  Injunction (DE 21). (DE 75 at 7:3). Additionally, on June 3, 2021, I issued an order requiring the
  parties to file post-hearing briefs (DE 74), and the parties complied (DE 88; DE 89).
  3
    Specifically, Plaintiff argued that TW Metals was headquartered in Pennsylvania, and that
  Defendant had acted on behalf of TW Metals. (DE 21 at 10, n.8). However, in addressing
  Plaintiff’s motion for a temporary restraining order, I found that Plaintiff had not established a
  basis for Pennsylvania law to apply in this case because TW Metals is not a party to this action
  and because Plaintiff failed to sufficiently allege that Defendant acted as an agent of TW Metals.
  (DE 38 at n.7).
                                                   5
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 6 of 15




  2022. Id. The deadline to amend pleadings was set for July 26, 2021, and the discovery deadline

  was set for December 28, 2021. Id.

         The Motion to Amend seeks to add a claim for misappropriation of trade secrets under

  Illinois Uniform Trade Secrets Act (“IUTSA”) on grounds that the Confidentiality Agreement that

  Defendant signed is governed by Illinois law pursuant to a choice of law provision, and the

  Confidentiality Agreement would reasonably extend to claims of misappropriation between the

  parties. 4 (DE 51 at 2). Defendant argues that Plaintiff’s claim for a violation of IUTSA is futile

  because Illinois lacks significant contacts with the parties in this action and also argues that the

  request to amend in order to add the IUTSA claim should be denied because it violates Florida’s

  public policy. (DE 77). Plaintiff, on the other hand, argues that it may plead in the alternative

  under Rule 8(d) of the Federal Rules of Civil Procedure, and “it is premature to address the choice-

  of-law issues without a complete factual record.” (DE 84). Furthermore, Plaintiff argues that the

  IUTSA claim is not futile “because there are significant contacts with the State of Illinois.” Id. I

  address the parties’ arguments below.



  4
    Plaintiff argues that the Court found that the language of the Confidentiality Agreement extends
  to claims of misappropriation but that “the Court expressed uncertainty as to the extent to which
  Illinois law would apply to the state-law claims of misappropriation as pled in the complaint.”
  (DE 51 at 2). Plaintiff further argues that “[t]he Court concluded therefore that Illinois law would
  apply only to Plaintiff’s breach of contract claim and Florida law would apply to Plaintiff’s state-
  law trade secret misappropriation claim.” (DE 51 at 2). The April 2021 Report that Plaintiff cites
  actually states, in relevant part, that “I conclude that the parties did not express an intent, nor did
  they agree, in the Confidentiality Agreement to apply Illinois law to every dispute that might touch
  upon or involve the Confidentiality Agreement.” (DE 38 at 28). Indeed, I explained that the
  Confidentially Agreement’s choice of law provision is narrow and did not extend to “any dispute
  arising out of or relating in any way to the agreement.” Id. Therefore, “I conclude[d] that Illinois
  law applie[d] to the breach of contract claim and that Plaintiff properly br[ought] a trade secret
  misappropriation claim under Florida’s Uniform Trade Secrets Act, Fla. Stat. § 688.002.” Id. at
  29. Nonetheless, findings at the stage of the proceedings addressed by the April 2021 Report are
  not binding on later stages that benefit from a more developed factual and legal record. See Jones
  v. Governor of Fla., 950 F.3d 795, 832, n.15 (11th Cir. 2020) (citing Univ. of Tex. V. Camenisch,
  451 U.S. 390, 305 (1981)).
                                                    6
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 7 of 15




                                        LEGAL STANDARD

         Under Federal Rules of Civil Procedure 15(a)(1), a party may amend its pleading once as

  a matter of course twenty-one days after serving it or twenty-one days after the service of a

  responsive pleading. Fed. R. Civ. P. 15 (a)(1). After the time to amend as a matter of course has

  passed, “a party may amend its pleading only with the opposing party’s written consent or the

  court’s leave.” Fed. R. Civ. P. 15(a)(2). However, a “court should freely give leave [to amend]

  when justice so requires.” Fed. R. Civ. P. 15(a)(2); see also Burger King Corp. v. Weaver, 169

  F.3d 1310, 1319 (11th Cir. 1999) (“[U]nless there is a substantial reason to deny leave to amend,

  the discretion of the district court is not broad enough to permit denial.”).

           Courts consider several factors when ruling on a motion for leave to amend under Rule

  15(a)(2) including “undue delay, bad faith or dilatory motive . . ., repeated failure to cure

  deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

  of allowance of the amendment, [and] futility of amendment.” Perez v. Wells Fargo N.A., 774

  F.3d 1329, 1340 (11th Cir. 2014) (quoting Equity Lifestyle Props., Inc. v. Fla. Mowing &

  Landscape Serv., Inc., 556 F.3d 1232, 1241 (11th Cir. 2009)). See also Bryant v. Dupree, 252

  F.3d 1161, 1163 (11th Cir. 2001) (“A district court need not, however, allow an amendment (1)

  where there has been undue delay, bad faith, dilatory motive, or repeated failure to cure

  deficiencies by amendments previously allowed; (2) where allowing amendment would cause

  undue prejudice to the opposing party; or (3) where amendment would be futile.” (citing Foman

  v. Davis, 371 U.S. 178, 182 (1962))).

         If the claim to be added by amendment cannot withstand a Fed. R. Civ. P. 12(b)(6) motion

  to dismiss, as Defendant argues is the case here, then the amendment is properly denied as futile.



                                                    7
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 8 of 15




  Fla. Power & Light Co. v. Allis Chalmers Corp., 85 F.3d 1514, 1520–21 (11th Cir. 1996)

  (affirming the decision to deny a motion for leave to amend because the additional proposed claim

  could not withstand a motion to dismiss); see also Thomas v. Town of Davie, 847 F.2d 771, 773

  (11th Cir. 1988). In analyzing the proposed amendment for futility under Rule 12(b)(6), a court

  must accept as true all well-pleaded factual allegations and view them in the light most favorable

  to the pleading party. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Am. United Life Ins.

  Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). A court will find that a plaintiff fails to

  state a claim under Rule 12(b)(6) only when the factual allegations fail to “state a claim to relief

  that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other

  words, a proposed claim is futile if it does not “plausibly give rise to an entitlement to relief.”

  Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009).

                                            DISCUSSION

         Here, there are no allegations regarding undue delay, bad faith or dilatory motive. Nor has

  there been repeated failure to cure deficiencies. Furthermore, Defendant does not object on

  grounds of undue prejudice. Indeed, this litigation is in its early stages. Plaintiff filed the Motion

  to Amend thirty-one (31) days after Defendant filed his Answer and prior to the District Court

  entering a scheduling order. (DE 51; DE 39; DE 82). Therefore, I conclude there is no basis to

  deny an opportunity to amend due to prejudice.

         Rather, as noted previously, Defendant argues that amendment would be futile because the

  claim that Plaintiff seeks leave to add – violation of the IUTSA – cannot withstand a Rule 12(b)(6)

  motion to dismiss. (DE 77 at 1-10). Accepting this argument would require the Court to

  conclusively decide a choice of law dispute: whether or not Illinois law applies to Plaintiff’s

  misappropriation of trade secret claim. Defendant also specifically argues that, “[t]he choice of



                                                    8
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 9 of 15




  law question, at issue in the instant motion, is properly brought at the ‘motion to dismiss stage’ of

  these proceedings.” Id. at 3-4 (citing Flickinger v. Love’s Travel Stops & Country Stores, Inc.,

  8:20-CV-2212-T-33CPT, 2020 WL 6484974, at *2 (M.D. Fla. Nov. 4, 2020) (addressing choice

  of law issue by finding that “the facts unquestionably favor the application of Georgia substantive

  law” and citing In re Takata Airbag Prods. Liab. Litig., No. 14-24009-CV-MORENO, 2016 WL

  6072406, at *3 (S.D. Fla. Oct. 14, 2016) (finding choice of law issue could be addressed at motion-

  to-dismiss stage because no further factual development was necessary)), (hereinafter, “Takata”);

  Rossi v. Pocono Point, LLC, No. 6:08-cv-750-Orl-28KRS, 2009 WL 435064, at *4 (M.D. Fla. Feb.

  20, 2009) (addressing choice of law sua sponte relative to a motion for default judgment).

  Defendant additionally argues that the amendment violates Florida’s public policy. Id. at 11-13.

         Plaintiff argues that Defendant’s reliance on Takata is misplaced because there, unlike

  here, the choice of law issue had been briefed, and the Takata court could decide the issue without

  further factual development. (DE 84 at 2). Plaintiff also argues that, contrary to Defendant’s

  assertion, courts generally consider a choice of law analysis to be inappropriate at the motion to

  dismiss stage. Id. at 3 (citing Tufts v. Hay, No. 618CV572ORL37DCI, 2018 WL 11249187, at *2

  (M.D. Fla. Aug. 10, 2018) (“[C]ourts generally construe a choice of law analysis as inappropriate

  at the motion to dismiss stage.”)) Plaintiff cites several cases in support of its contention, i.e.,

  Inetianbor v. CashCall, Inc., No. 13-60066-CIV, 2015 WL 11438191, at *1-2 (S.D. Fla. June 29,

  2015) (denying a defendant’s motion to dismiss claims, which were related to a lending dispute,

  because “the record in its present state [did] not permit the Court to determine the enforceability

  or applicability of the choice-of-law . . . clause[ ] in the Loan Agreement”); Boardwalk Fresh

  Burgers & Fries, Inc. v. Wang, No. 8:19-CV-2527-VMC-CPT, 2021 WL 372825, at *2 (M.D. Fla.

  Feb. 3, 2021) (“Given the limited factual record and lack of complete briefing on the choice-of-



                                                   9
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 10 of 15




   law issue, the Court declines to issue a holding that Florida, rather than Ohio or Maryland law,

   applies to the claims in this action.”); Joe Hand Promotions, Inc. v. Hart, No. 11-80971-CIV, 2012

   WL 1289731, at *2 (S.D. Fla. Apr. 16, 2012) (addressing motion to dismiss and stating that “[a]t

   this juncture, in the absence of record evidence relative to [Florida’s ‘most significant relationship

   test’ for determining which state law governs], it is premature to decide which state law applies”).

          Here, I find it premature to decide the choice of law issue in the absence of complete

   briefing on the issue and without further factual development of the record. The briefing fails to

   address several questions affecting the analysis the Court must use to determine the choice of law

   question. Moreover, undertaking such analysis requires exploring and evaluating facts alleged in

   the proposed Amended Complaint.

          “A federal district court sitting in diversity must apply the choice of law rules of the forum

   state.” Jeffers v. Kerzner Int’l Hotels Ltd., 319 F. Supp. 3d 1267, 1270 (S.D. Fla. 2018) (citing

   Trumpet Vine Investments, N.V. v. Union Capital Partners I, Inc., 92 F.3d 1110, 1115 (11th Cir.

   1996)). Therefore, this Court must apply Florida’s choice of law rules. “As a preliminary matter,

   the Court determines whether the issue sounds in tort, contracts, property law, etc.” Id. (citing

   Grupo Televisa, S.A. v. Telemundo Commc’ns. Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007).

          As Defendant argues, Florida applies the “most significant relationship” test of the

   Restatement (Second) of Conflict of Laws (“Restatement”) to resolve choice of law issues. (DE 77

   at 4). Indeed, as the Eleventh Circuit has held:

          Florida resolves conflict-of-laws questions according to the “most significant
          relationship” test outlined in the Restatement (Second) of Conflict of Laws. Bishop
          v. Florida Specialty Paint Co., 389 So.2d 999, 1001 (Fla.1980). The Restatement
          (Second) of Conflict of Laws provides a “General [Tort] Principle” in section 145
          that is intended to inform courts as they apply the more specific “Choice of Law
          Principles” outlined in section 6. The more specific “Choice of Law Principles”
          apply to all areas of law which determine choice of law through a most significant
          relationship test, not just to issues of tort.

                                                      10
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 11 of 15




   Grupo Televisa, S.A., 485 F.3d at 1240. The “Choice of Law Principles” listed in section 6 are as

   follows:

          a) the needs of the interstate and international systems,

          b) the relevant policies of the forum,

          c) the relevant policies of other interested states and the relative interests of those
             states in the determination of the particular issue,

          d) the protection of justified expectations,

          e) the basic policies underlying the particular field of law,

          f) certainty, predictability and uniformity of result, and

          g) ease in the determination and application of the law to be applied.

   Restatement (Second) of Conflicts of Laws § 6 (1971). Section 145 of the Restatement states, in

   relevant part, as follows:

          (2) Contacts to be taken into account in applying the principles of s 6 to determine
              the law applicable to an issue include:

              (a) the place where the injury occurred,

              (b) the place where the conduct causing the injury occurred,

              (c) the domicil[e], residence, nationality, place of incorporation and place of
                  business of the parties, and

              (d) the place where the relationship, if any, between the parties is centered.

          These contacts are to be evaluated according to their relative importance with
          respect to the particular issue.

   Restatement (Second) of Conflict of Laws § 145(2) (1971). Section 146 states that “[i]n an action

   for personal injury, the local law of the state where the injury occurred determines the rights and

   liabilities of the parties, unless, with respect to the particular issue, some other state has a more

   significant relationship under the principles stated in s 6 to the occurrence and the parties, in which

                                                     11
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 12 of 15




   event the local law of the other state will be applied.” Restatement (Second) of Conflict of Laws

   § 146 (1971).

           Defendant’s arguments applying some of the standards above to conclude that Illinois law

   cannot possibly govern here are unavailing for several reasons. First, Defendant presumes that the

   instant action “sounds in tort.” However, Plaintiff’s state-law misappropriation claim is based

   upon statutory law of the various jurisdictions that are included in Plaintiff’s pleadings and neither

   party addresses how, if at all, the implication of a statute could affect the factors the Court must

   apply. While it may be that the ultimate issue of misappropriation of trade secrets “sounds in tort”

   such that the “significant relationships test” as set forth in §§ 145-146 of the Restatement applies

   to determine which state law governs, the parties have not briefed this issue.

           Secondly, Defendant argues that Illinois law cannot govern based upon the application of

   the above choice of law standards as Illinois courts, and not Florida courts, apply the standards.

   Defendant argues, consistent with § 146 of the Restatement that the “test [to be applied]

   incorporates a presumption that the local law of the state where the injury occurred should govern

   unless another state has a ‘more significant relationship’ to the occurrence or to the parties.”

   (DE 77 at 4) (citing, in part, Foster v. United States, 768 F.2d 1278,1280 (11th Cir. 1985) (applying

   the “most significant relationship” test as Illinois courts apply it)). Defendant’s cited authority,

   however, applies the test as courts in Illinois apply it. Indeed, Defendant’s entire argument applies

   the significant relationships test as Illinois courts apply it to tort claims to support his position that

   the proposed IUTSA claim is futile because “Illinois is not the state with the most significant

   contacts with this action.” (DE 77 at 2, 5-10).

           Thirdly, the Court lacks briefing on how the principles in § 6 of the Restatement apply to

   determine the choice of law issue. The § 6 “Choice of Law Principles apply to all areas of law[,]



                                                      12
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 13 of 15




   which determine choice of law through a most significant relationship test, [including] issues

   [sounding in] tort.” Grupo Televisa, S.A., 485 F.3d at 1240. Defendant, however, does not

   undertake a complete analysis of the principles in § 6 of the Restatement. Further, although

   Defendant argues that the IUTSA claim that Plaintiff seeks to add violates Florida’s public policy,

   Plaintiff has not briefed the choice of law issue in full, nor has Plaintiff addressed Defendant’s

   policy argument.

          Fourthly, Defendant is incorrect in stating that “Illinois does not have any significant

   contact with the parties or claims in the instant action.” (DE 77 at 1) (emphasis in original).

   Should the issue “sound in tort,” the parties’ contacts with Illinois and how those contacts relate

   to the alleged conduct and harms at issue will be relevant to determining if Illinois law applies to

   a misappropriation of trade secrets claim. Furthermore, at this stage of the proceedings, I must

   view the allegations in the light most favorable to Plaintiff. Hishon, 467 U.S. at 73; Am. United

   Life Ins. Co., 480 F.3d at 1057. Indeed, Plaintiff alleges several pertinent facts regarding contacts

   with Illinois. Plaintiff alleges in the proposed First Amended Complaint that it is owned,

   ultimately, by Marmon Holdings, Inc., which is headquartered in Illinois. (DE 51-1 at ¶1). The

   Confidentiality Agreement, between Marmon Holdings, Inc., its direct or indirect subsidiaries, and

   Defendant, is governed by Illinois law. (DE 17-1). Also, the proposed First Amended Complaint

   alleges that Defendant had multiple contacts with Illinois “in connection with his job

   responsibilities while employed by [Defendant].” (DE 51-1 at ¶90).

          Given Plaintiff’s allegations, even if §§ 145-146 of the Restatement apply, I cannot say

   that Plaintiff’s allegations fail to “plausibly give rise to an entitlement to relief.” Iqbal, 129 S.Ct.

   at 150. Consequently, I cannot determine that the proposed IUTSA claim is futile at this juncture.




                                                     13
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 14 of 15




   Indeed, the allegations refute Defendant’s contention that “Illinois does not have any significant

   contact with the parties or claims in the instant action.” (DE 77 at 1) (emphasis in original).

           However, I do not decide, nor is it necessary to decide at this time, if such allegations alone,

   or when combined with Plaintiff’s other allegations, are sufficient to satisfy §§ 145-146 or the § 6

   Choice of Law Principles from the Restatement. Rather, as previously noted, I find that it is

   premature to address whether §§145-146 of the Restatement apply or how the Choice of Law

   Principles from § 6 apply to resolve the choice of law issue before the parties have had a full

   opportunity to brief the issue. Should the parties agree, or should the Court find after further

   briefing, that a choice-of-law analysis akin to the analysis in tort cases is appropriate, conducting

   such an analysis will involve a fact intensive inquiry into the interests of the various jurisdictions

   and their relationships with the parties involved, as well as assessments of the policy implications

   of applying the law of one jurisdiction over another. See generally Bishop v. Fla. Specialty Paint

   Co., 389 So. 2d 999 (Fla. 1980).

           In sum, given the lack of appropriate briefing as to the complex issues relating to choice of

   law, the early stage of the litigation, and the limited factual record, I decline to find that Plaintiff’s

   proposed amendment is futile on choice of law grounds. Boardwalk Fresh Burgers & Fries, Inc.,

   2021 WL 372825 at *2; Joe Hand Promotions, Inc., 2012 WL 1289731 at *2. Furthermore, a

   liberal standard applies to amending pleadings. Stevens v. Gay, 864 F.2d 113, 116 (11th Cir. 1989)

   (citing Fed. R. Civ. P. 15(a) and stating that “[t]he Federal Rules of Civil Procedure provide for

   liberal amendment of pleadings”). Therefore, I conclude that Plaintiff should be afforded the

   opportunity to amend its complaint.

                                              CONCLUSION

           Accordingly, it is hereby



                                                      14
Case 0:21-cv-60114-RAR Document 98 Entered on FLSD Docket 07/23/2021 Page 15 of 15




          ORDERED and ADJUDGED that the Motion to Amend (DE 51) is GRANTED.

          DONE AND SUBMITTED in Fort Lauderdale, Florida on this 23rd day of July 2021.




   Copies furnished via CM/ECF to:

   Hon. Rodolfo A. Ruiz, II
   Counsel of record




                                             15
